CALHOUN, J.
The offense is rape; the punishment, five years in the penitentiary.
No bills of exception or statement of facts appears in the record.
Affidavit by appellant, in proper form, has been filed in this court averring that he no longer desires to prosecute his appeal, but desires to accept his sentence, and asking that the appeal be dismissed.
The motion is granted, and the appeal dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been' examined by the judges of the Court of Criminal Appeals and approved by the court.